Title: To Benjamin Franklin from Georgiana Shipley, 1 May 1779
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


Bolton Street May 1st 1779
As another opportunity offers of conveying a letter to my dear Doctor Franklin, I cannot resist the strong inclination I feel of once more writing to you, especially as I flatter myself that you still retain your former friendship & partiality for this family, & consequently that you will be always glad to hear from any part of it.
Since you left England I am grown a very great politician, after this open declaration you will perhaps expect some account of our public affairs, but prudence requires me to be silent on the subject.
I fancy it will not now be long before we visit Twyford, no alterations have been made there since your departure, your Summer-house remains in the same state; I wish there was any probability of your occupying it again, but I dare not allow myself to think that such an happiness is reserved for us.
I know of no late publications worth recommending to you; Johnson’s lives of the English Poets is a new work & admired by those whom, I have heard mention it, although it is in parts tainted with his own odious political principles.
Monsieur de la Bussiere will have the pleasure of delivering this letter into your hands, he came to England strongly recommended to us, & we are much pleased with the little we have seen of him, he appears a modest pretty sort of young Man, & very ambitious of being personally known to you; indeed the terms in which he spoke of you, prejudiced us greatly in his favor.
The American Squirrel is still living, & much caress’d; poor fellow! he is grown quite old & has lost his eye-sight, but nevertheless preserves his spirits & wonted activity. Numberless are the prints & medals we have seen of you, but none that I quite approve, should you have a good picture painted at Paris, a miniature copied from it, would make me the happiest of beings, & next to that, a lock of your own dear grey hair would give me the greatest pleasure; my father has had a wax model taken of him, it is not yet finished, but if it should prove like, I will manage to send you one, in the mean time I enclose a shade, which I think you will be pleased with, he never mentions your name without tenderness & admiration; & often laments, that one part of his share in the public misfortunes is to have lost the enjoyment of the most valuable friendship he ever made. Doctor Priestley & Doctor Price two sincere friends & admirers of yours, dined here yesterday when your health was drank with pleasure by the whole company. Anna Maria is impatient to hear whether you have received a few lines, she sent by Gen. Verdiere.
If I have encroached too much upon your time, pray forgive me; for while I am writing to you the respect & deference due to so great a character is almost lost in the love & affection I feel for an old friend, whose indulgence I have often experienced, & whose esteem it will ever be my pride & happiness to deserve. My Mother & Sisters are well, & unite in good wishes. I am Your gratefull & affecate
Georgiana Shipley
The ode I send is much admired. The subject has animated the Poet.
